Alliance HealthCare Services News Release Page 1 of 13 March 10, 2016 Exhibit 99.1 NEWS RELEASE CONTACT Tom Tomlinson Chief Executive Officer and President ALLIANCE HEALTHCARE SERVICES REPORTS FOURTH QUARTER & FULL YEAR 2015 RESULTS Company Announces 2016 Guidance NEWPORT BEACH, CA — March 10, 2016 — Alliance HealthCare Services, Inc. (NASDAQ: AIQ) (the “Company”, “Alliance”, “we” or “our”), a leading national provider of outsourced radiology, oncology and interventional services, announced today the results for the fourth quarter and full year ended December 31, 2015, and provided 2016 guidance.
